                 Case 2:20-cv-01875-RSM Document 18 Filed 01/28/21 Page 1 of 5




 1                                                                  The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9 NEXRF Corp., a Nevada Corporation,

10                                 Plaintiff,               No. 2:20-CV-01875-RSM
11          v.                                              STIPULATION AND ORDER FOR
                                                            EXTENSION OF TIME
12 DoubleU Games Co., Ltd., DoubleDown
   Interactive Co., Ltd., and DoubleDown                    NOTE ON MOTION CALENDAR:
13 Interactive, LLC,                                        January 27, 2021
14                                 Defendants.
15

16
             Pursuant to Local Civil Rule 16(b)(6) and Federal Rule of Civil Procedure 16(b)(4),
17
     the parties, through their respective counsel of record, submit the following stipulation and
18
     proposed order to amend the following scheduling dates:
19
            1.       On December 31, 2020, Plaintiff filed its complaint in this action. Dkt. 1.
20
            2.       On January 12, 2021, the Court entered an Order Regarding FRCP 26(f)
21
     Conference, Initial Disclosures, and Joint Status Report (“Initial Scheduling Order”) setting
22
     initial deadlines. Dkt. 15.
23
            3.       On January 25, 2021, the Court entered an order continuing the deadlines set by
24
     the Initial Scheduling Order (“Order Resetting Deadlines”). Dkt. 16.
25

26

27
                                                                                  Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR                                                             L A W O F FI CE S
                                                                                     920 Fifth Avenue, Suite 3300

     EXTENSION OF TIME (2:20-CV-01875-RSM) - 1                                         Seattle, WA 98104-1610
                                                                                206.622.3150 main ꞏ 206.757.7700 fax
                 Case 2:20-cv-01875-RSM Document 18 Filed 01/28/21 Page 2 of 5




 1          4.       Counsel for Defendants DoubleU Games Co., Ltd. (“DUG”), DoubleDown

 2 Interactive Co., Ltd. (“DDI, Ltd.”), and DoubleDown Interactive, LLC (“DoubleDown”) was

 3 recently retained in this action.

 4          5.       Plaintiff served DoubleDown on January 8, 2021. Dkt. 14. DoubleDown’s

 5 deadline to answer or otherwise respond to Plaintiff’s complaint is currently January 29, 2021.

 6          6.       DUG and DDI, Ltd. are located outside the United States. On January 25, 2021,

 7 DUG and DDI, Ltd., through counsel, agreed to accept service. DUG and DDI, Ltd. do not

 8 waive any objection to personal jurisdiction or to venue, or any other defenses. See e.g. Fed. R.

 9 Civ. P. 4(d)(5).

10          7.       In consideration for DUG and DDI, Ltd.’s agreement for their counsel to accept

11 service, the parties have conferred and agree and stipulate, subject to the Court’s approval, to the

12 following adjustments to the case schedule so as to allow counsel for Defendants further time to

13 review this matter, and to ensure all Defendants are synchronized to the same schedule:

14
                            Event                       Current Deadline        Proposed Deadline
15
      Deadline for Defendant DoubleDown              January 29, 2021          April 29, 2021
16    Interactive, LLC to answer complaint or file
      Rule 12 motion
17    Deadline for Defendants DoubleU Games          n/a                       April 29, 2021
      Co., Ltd. (“DUG”), DoubleDown
18    Interactive Co., Ltd. (“DDI, Ltd.”) to
19    answer complaint or file Rule 12 motion
      Deadline for FRCP 26(f) Conference             February 12, 2021         May 13, 2021
20    Deadline to Exchange Initial                   February 19, 2021         May 20, 2021
      Disclosures Pursuant to FRCP
21    26(a)(1)
22    Combined Joint Status Report and               February 26, 2021         May 27, 2021
      Discovery Plan as Required by FRCP
23    26(f) and Local Civil Rule 26(f)

24

25
            IT IS SO STIPULATED.
26

27
                                                                                  Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR                                                             L A W O F FI CE S
                                                                                     920 Fifth Avenue, Suite 3300

     EXTENSION OF TIME (2:20-CV-01875-RSM) - 2                                         Seattle, WA 98104-1610
                                                                                206.622.3150 main ꞏ 206.757.7700 fax
            Case 2:20-cv-01875-RSM Document 18 Filed 01/28/21 Page 3 of 5




 1 DATED: January 27, 2021.                FOLIO LAW GROUP, PLLC

 2
                                           By: /s/ Cristofer Leffler (per email
 3                                             authorization)
 4                                             Michael Saunders, WSBA #51550
                                               Cristofer Leffler, WSBA #35020
 5                                             14512 Edgewater Lane NE
                                               Lake Forest Park, WA 98155
 6                                             Telephone: 206.512.9051
                                               E-mail: mike.saunders@foliolaw.com
 7                                                       cris.leffler@foliolaw.com
 8
                                           FISHER BROYLES LLP
 9
                                           By: /s/ Adam K. Yowell (per email
10                                             authorization)
                                              Adam K. Yowell
11                                            5470 Kietzke Lane, Suite 300
12                                            Reno, NV 89511
                                              Telephone: 775.230.7364
13                                            Email: adam.yowell@fisherbroyles.com

14                                               Alastair James Warr
                                                 203 North LaSalle Street
15
                                                 P.O. BOX 30707
16                                               Chicago, IL 60601
                                                 Telephone: 317.40.5260
17                                               Email: alastair.warr@fisherbroyles.com

18
                                           Attorneys for Plaintiff NEXRF Corp.
19

20

21                                         DAVIS WRIGHT TREMAINE LLP

22                                         By: /s/ Jaime Drozd Allen
                                               Jaime Drozd Allen, WSBA #35742
23                                             Benjamin Byer, WSBA #38206
                                               Cyrus Ansari, WSBA #52966
24                                             Jennifer K. Chung, WSBA #51583
25                                             920 Fifth Avenue, Suite 3300
                                               Seattle, Washington 98104-1610
26                                             Telephone: 206.622.3150
                                               Facsimile: 206.757.7700
27                                             E-mail: JaimeAllen@dwt.com
                                                                      Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR                                                 L A W O F FI CE S
                                                                         920 Fifth Avenue, Suite 3300

     EXTENSION OF TIME (2:20-CV-01875-RSM) - 3                             Seattle, WA 98104-1610
                                                                    206.622.3150 main ꞏ 206.757.7700 fax
            Case 2:20-cv-01875-RSM Document 18 Filed 01/28/21 Page 4 of 5



                                                 BenByer@dwt.com
 1                                               Cyrus Ansari@dwt.com
 2                                               JenniferChung@dwt.com

 3                                         Attorneys for Defendants DoubleU Games Co.,
                                           Ltd., DoubleDown Interactive Co., Ltd., and
 4                                         DoubleDown Interactive, LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                   Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR                                              L A W O F FI CE S
                                                                      920 Fifth Avenue, Suite 3300

     EXTENSION OF TIME (2:20-CV-01875-RSM) - 4                          Seattle, WA 98104-1610
                                                                 206.622.3150 main ꞏ 206.757.7700 fax
            Case 2:20-cv-01875-RSM Document 18 Filed 01/28/21 Page 5 of 5



                                       ORDER
 1

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
     DATED: January 28, 2021
 4

 5

 6

 7
                                        A
                                        RICARDO S. MARTINEZ
 8                                      CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                               Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR                                          L A W O F FI CE S
                                                                  920 Fifth Avenue, Suite 3300

     EXTENSION OF TIME (2:20-CV-01875-RSM) - 5                      Seattle, WA 98104-1610
                                                             206.622.3150 main ꞏ 206.757.7700 fax
